IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-20402
                          Summary Calendar


STEPHEN PAUL COOPER,

                                         Plaintiff-Appellant,

versus

WAYNE SCOTT; GARY L. JOHNSON,
DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, INSTITUTIONAL
DIVISION; JERRY PETERSON; EVA PERRY;
JANIE COCKRELL; RICHARD LIJEWSKI; JOHN
F. MCAULIFFE; RANDOLPH T. MCVEY;
DAVID MOYA; JOHN DOE; SHERRY BROWN,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-96-CV-4228
                       --------------------
                         December 8, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Stephen Paul Cooper, Texas state prisoner #524906, appeals

from the district court’s dismissal without prejudice of his

civil rights complaint as barred by the three-strikes provision

of 28 U.S.C. § 1915(g).   We have reviewed the record and find no

reversible error.   Cooper has already been barred by this court

under § 1915(g) because he has, on four prior occasions, while


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-20402
                               -2-

incarcerated, brought an action or appeal in a United States

court that was dismissed on the grounds that it was frivolous.

See Cooper v. Bowles, No. 98-10948 (5th Cir. July 28, 1999).

Accordingly, Cooper’s IFP status is decertified and his appeal is

DISMISSED.

     IFP DECERTIFIED; APPEAL DISMISSED; ALL MOTIONS DENIED.